                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION
 AUSTIN SMITH, et al.,

                      Plaintiffs,

                                                          Civil Action 2:18-cv-243
       v.                                                 Magistrate Judge Jolson

 DOLLAR TREE STORES
 INC., et al.,
                      Defendant, Third-Party Plaintiff
       v.

CYNTHIA MASON

                      Third-Party Defendant

                                    OPINION AND ORDER

       This matter is before the Court on Defendant Dollar Tree Stores, Inc.’s Motion to Exclude

Opinions of Plaintiffs’ Expert (Doc. 82). That Motion is GRANTED.

I.     BACKGROUND

       This case concerns an incident at one of Defendant Dollar Tree Stores, Inc.’s (“Dollar

Tree”) store in Columbus, Ohio. Plaintiffs are Austin Smith and his father, Bryan Smith. Third-

Party Defendant Cynthia Mason is the mother of Plaintiff Bryan Smith and the grandmother of

Plaintiff Austin Smith. (Doc. 64-1, 16:22–17:4; id., 26:6–8). On July 24, 2000, Austin traveled

with Ms. Mason and her then-husband from Rushville, Indiana to Columbus, Ohio to attend a

scrimmage between the Cleveland Browns and Indianapolis Colts. (Id., 22:3–13).

       After the game, the three of them stopped at a Dollar Tree store in the Columbus area (the

“Hilliard Dollar Tree”). (Id., 22:13–16). Upon entering the Hilliard Dollar Tree, Ms. Mason
placed Austin in a cart and “told him that if he was a good boy,” she “would get him some toys[.]”

(Id., 22:17–20). She explained what happened next:

               So we proceeded down the aisle to where the toys were. We were probably
       about three-fourths of the way down the aisle and he saw the toys and he wanted to
       get out. So I stopped the cart. I took him out of the cart. And as I was putting him
       down on the floor, I took ahold of his wrist. He broke free from me and took about
       three steps. And at the time, he then fell forward.
               By this time, he was at the end of the aisle and there were three display
       hooks sticking out from the wall. There was no product hanging on them. They
       were probably about 10 inches from the floor. And he was just probably an arm's
       length from me before I could grab him. I was not able to grab him as he fell. And
       when he fell, it looked like he was going to fall in between the two display hooks,
       but instead he fell on the display hook …
               When he flipped his head back, it popped the display hook off and he -- and
       by that time I picked him up and he was bleeding profusely from his eye.

(Id., 22:22–23:19). Someone at the store called 911, and Austin was transported by ambulance to

Children’s Hospital in Columbus where he was admitted. (Id., 24:1–8).

       Austin was diagnosed with a fractured orbit, (id., 37:14–17), and then transferred to Riley

Children’s Hospital in Indianapolis for surgery, (id., 40:1–9). Doctors performed surgery to

determine the extent of injury and its effect on the musculature of Austin’s eye. (Id., 41:16–42:14).

They also repaired the fractured orbit to prevent spinal fluid leakage. (Id.).

       Plaintiffs filed this action in the Franklin County Court of Common Pleas on February 22,

2018. (Doc. 1-1). After Defendants removed to this Court on March 23, 2018, (Doc. 1), Plaintiffs

filed a First Amended Complaint, alleging, among other things, claims of negligence against

Defendant Dollar Tree and Defendant Trion Industries, Inc., (Doc. 8). The parties filed several

Motions for Summary Judgment (Doc. 57, 59, 61), and Defendant Dollar Tree also filed a Motion

to Exclude Opinions of Plaintiffs’ Expert (Doc. 82). Subsequent to filing its Motion for Summary

Judgment, Defendant Trion Industries, Inc. settled with Plaintiffs and was dropped from this

action. (Doc. 86). The remaining Motions for Summary Judgment (Docs. 59, 61) and Defendant



                                                  2
Dollar Tree’s Motion to Exclude Opinions of Plaintiffs’ Expert (Doc. 82) remain pending and are

now fully briefed.

II.     MOTION TO EXCLUDE OPINIONS OF PLAINTIFFS’ EXPERT (Doc. 82)

        Defendant Dollar Tree argues that the opinions of Plaintiff’s expert, Catherin Peterman,

are inadmissible under Federal Rules of Evidence 702 and 703. (Docs. 82, 87). According to it,

Ms. Peterman’s opinions are not reliable and are not based on specialized knowledge that would

assist the trier of fact. (Doc. 82 at 7–13).

        A.      Standard of Review

        “District courts are the ‘gatekeep[ers]’ of expert testimony.” United States v. Mallory, 902

F.3d 584, 592 (6th Cir. 2018) (quoting Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 597

(1993)). Rule 702 provides that:

        A witness who is qualified as an expert by knowledge, skill, experience, training,
        or education may testify in the form of an opinion or otherwise if:

                (a) the expert’s scientific, technical, or other specialized knowledge will
                help the trier of fact to understand the evidence or to determine a fact in
                issue;

                (b) the testimony is based on sufficient facts or data;

                (c) the testimony is the product of reliable principles and methods; and

                (d) the expert has reliably applied the principles and methods to the facts of
                the case.

Fed. R. Evid. 702. It “grants district courts ‘discretion in determining whether … a proposed

expert’s testimony is admissible, based on whether it is both relevant and reliable.’” Wilden v.

Laury Transp., LLC, 901 F.3d 644, 649 (6th Cir. 2018) (quoting Johnson v. Manitowoc Boom

Trucks, Inc., 484 F.3d 426, 429 (6th Cir. 2007)).




                                                  3
        The purpose of this analysis “is to make certain that an expert, whether basing testimony

upon professional studies or personal experience, employs in the courtroom the same level of

intellectual rigor that characterizes the practice of an expert in the relevant field.” Kumho Tire

Co., Ltd. v. Carmichael, 526 U.S. 137, 152 (1999). To effectuate this purpose, courts must focus

“on principles and methodology, not on the conclusions that they generate.” Daubert, 509 U.S. at

595. “At base, a judge’s role is simply to keep unreliable and irrelevant information from the jury

because of its inability to assist in factual determinations, its potential to create confusion, and its

lack of probative value.” Biehl v. B.E.T., Ltd., No. 2:15-CV-2879, 2018 WL 684646, at *2 (S.D.

Ohio Feb. 2, 2018), aff’d, No. 18-3201, 2018 WL 7502930 (6th Cir. Oct. 17, 2018) (citation and

internal quotations omitted).

        “[T]he proponent of expert testimony … bears the burden of proving its admissibility.”

E.E.O.C. v. Kaplan Higher Educ. Corp., 748 F.3d 749, 752 (6th Cir. 2014) (citing Nelson v. Tenn.

Gas Pipeline Co., 243 F.3d 244, 251 (6th Cir. 2001)).

        B.      Discussion

                1.      Factual basis

        Rule 702 requires that an expert’s testimony be “based on sufficient facts or data.” Fed. R.

Evid. 702. Ms. Peterman’s proposed testimony does not satisfy that standard.

        “To prevail in a negligence action, a plaintiff must demonstrate that (1) the defendant owed

a duty of care to the plaintiff, (2) the defendant breached that duty, and (3) the defendant’s breach

proximately caused the plaintiff to be injured.” Lang v. Holly Hill Motel, Inc., 909 N.E.2d 120,

122–23 (Ohio 2009) (citing Robinson v. Bates, 857 N.E.2d 1195, 1201 (Ohio 2006)). “When the

alleged negligence occurs in the premises-liability context, the applicable duty is determined by




                                                   4
the relationship between the landowner and the plaintiff.” Lang, 909 N.E.2d at 123 (citing Gladon

v. Greater Cleveland Reg’l Transit Auth., 662 N.E.2d 287, 291 (Ohio 1996)).

       Here, the parties agree Austin and Ms. Mason were business invitees. (See Doc. 61 at 5

(“For purposes of this Motion, Defendants concede that Austin was a business invitee at the Dollar

Tree store.”)). “A shopkeeper ordinarily owes its business invitees a duty of ordinary care in

maintaining the premises in a reasonably safe condition and has the duty to warn its invitees of

latent or hidden dangers.” Armstrong v. Best Buy Co., Inc., 788 N.E.2d 1088, 1089–90 (Ohio

2003) (citing Paschal v. Rite Aid Pharmacy, Inc., 480 N.E.2d 474 (Ohio 1985)). When evaluating

whether a store breached its duty to maintain premises in a reasonably safe condition, context

matters. Compare Gould ex rel. Gould v. TJX Companies, Inc., No. 11-288 (NLH) (KMW), 2013

WL 1288167, at *2–*4 (D.N.J. Mar. 26, 2013) (denying summary judgment on negligence claim

where a nine year-old’s eyelid was pierced by a ten-inch display hook protruding from a slatted

wall and “obscured by clothing hanging from a hook above”) with Schwartz v. Dolgencorp, LLC,

No. CIV.A. 11-00720-BAJ, 2012 WL 5463927, at *1–*2 (M.D. La. Nov. 7, 2012) (granting

defendant’s motion for summary judgment on negligence claim where plaintiff injured her eye on

a display rack and concluding that the display rack was not an “unreasonably dangerous condition”

because the plaintiff testified that she could “clearly see the rack/levels prongs holding the

slippers”).

       Plaintiffs seek to introduce Ms. Peterman’s expert report and testimony to demonstrate that

Defendant Dollar Tree failed to maintain its store in a reasonably safe condition. They maintain

that, in formulating her opinion, Ms. Peterman properly relied on Ms. Mason’s deposition

testimony, the photographs taken by Ms. Mason of the store the day after the incident, and Ms.




                                                5
Peterman’s site visit. (Doc. 85 at 2–5). But a review of those sources of information illustrates

that they are insufficient under Rule 702(b).

       The Court starts with the photographs of the Hilliard Dollar Tree taken by Ms. Mason the

day after the incident. Plaintiff repeatedly emphasizes that the photographs depict the type of hook

that injured Austin. (See, e.g., id. at 3). But Ms. Mason’s deposition testimony illustrates the

limits of Ms. Peterman relying on these photographs as a factual basis for her expert opinion. Ms.

Mason testified that, although the walls and display hooks in the photographs were “familiar,”

their layout was not the same as the day Austin was injured. (Doc. 64-1, 38:9–23). She noted that,

at the time Austin was injured, there were no products on the bottom row of the display, and she

could not tell from the photographs whether the display hooks were in a similar position to the

time when Austin was injured. (Id., 38:24–39:6). Further, Ms. Mason had “no idea” whether any

of the display hooks in the photographs were the display hook that caused Austin’s injury. (Id.,

59:7–10).

       What accounts for the inconsistencies between the photographs and the actual store display

that injured Austin? A rather significant fact: The photographs presented at Ms. Mason’s

deposition were not of the scene of Austin’s injury. (Id., 44:3–45:9; id., 47:5–9; id., 50:9–24).

The photographs, therefore, offer little, if any, factual basis for a reliable expert opinion regarding

whether the Hilliard Dollar Tree was in a reasonably safe condition at the time of Austin’s injury.

       Ms. Mason’s deposition testimony is similarly insufficient. She testified that Austin fell

near three uncovered display hooks that were 10 inches long and approximately 10 inches from

the floor. (Id., 23:6–14). According to her, the display hooks had square ends and were about the

diameter of a pencil. (Id., 32:22–33:3). And while she was able to offer general descriptions of

the display hook that caused Austin’s injury, her description of the surrounding area was vague:



                                                  6
       There was like things stacked to the left of us. It was like not on shelves, but kind
       of like items stacked to the left of us. There were displays to the right of us. He was
       in the cart. And then probably maybe 4 feet, there was a wall. And there they had
       display hooks of toys and things on the wall at the time.

(Id., 30:3–9). Further, she could not specifically recall what the display wall looked like. (Id.,

65:6–12). Because context is key in determining whether the Hilliard Dollar Tree was maintained

in a reasonably safe condition, Ms. Mason’s deposition testimony also offers little factual support

upon which an expert could offer a reliable opinion.

       Although Ms. Peterman did not cite it in her report, (see Doc. 80-1 at 8), Plaintiffs argue

that her on-site inspection of the Hilliard Dollar Tree also provided a sufficient factual basis for

her expert opinion, (Doc. 85 at 2–3). She testified that she visited the Hilliard Dollar Tree on

January 21, 2019, at which time she took approximately four pictures of a wall display of gift bags

and a holiday display of Valentine decorations. (Doc. 66-1, 19:3–20:13). Ms. Peterman chose

those areas because the display hooks were similar to those described by Ms. Mason in her

deposition testimony and in the photographs Ms. Mason took the day after Austin was injured.

(Id., 20:14–20). But, given the passage of 18 years, the layout of the store was not the same as at

the time of Austin’s injury. (Id., 21:4–10). And Ms. Peterman did not take any measurements of

the Dollar Tree store when she visited. (Id., 21:14–16). Notably, Ms. Peterman visited the Hilliard

Dollar Tree in January 2019, months after completing her expert report in November 2018. (Doc.

80-1, ¶ 3). It is, therefore, unclear to the Court how Ms. Peterman’s post-report, in-person

inspection of the Dollar Tree store 18 years after Austin’s injury could provide a sufficient factual

basis for a reliable expert opinion.

       In summary, in forming her expert opinion, Ms. Peterman relied on (1) photographs of an

area of the store where Austin was not injured, (2) Ms. Mason’s vague testimony regarding the

conditions of the store in the specific area where Austin was injured, and (3) an in-person

                                                 7
inspection of the store 18 years after the injury occurred and months after she completed her expert

report. Given the weakness of this factual foundation, any opinion as to whether Defendant Dollar

Tree breached its obligation to maintain the Hilliard Dollar Tree in reasonably safe conditions is

inherently speculative. And “[b]ecause the knowledge requirement of Rule 702 requires more

than subjective belief or unsupported speculation,” Ms. Peterman’s “testimony should [be]

excluded.” Tamraz v. Lincoln Elec. Co., 620 F.3d 665, 670 (6th Cir. 2010) (internal citation and

quotations omitted); see also Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997) (citing Turpin v.

Merrell Dow Pharm., Inc., 959 F.2d 1349, 1360 (6th Cir. 1992)) (holding that “[a] court may

conclude that there is simply too great an analytical gap between the data and the opinion

proffered” and exclude the opinion accordingly).

               2.      Reliable principles and methods

       Similarly problematic is the issue of whether Ms. Peterman’s testimony is the product of

reliable principles and methods. Defendant Dollar Tree emphasizes that, “in order to satisfy the

‘reliability’ requirement, the expert must have employed a valid and accepted methodology in

forming her opinions.” (Doc. 82 at 8). In its view, Ms. Peterman relied solely on her own

experience, rather than any reliable principles or methods, to support her testimony. (Id. at 7–9).

Plaintiff does not address this argument in its Response. (See generally Doc. 85).

       Courts consider a number of factors in determining if proposed expert testimony is reliable,

including “whether an expert’s theory has been tested, is the subject of peer review and publication,

has a permissible error rate, follows established standards, and receives ‘general acceptance’

within a ‘relevant scientific community.’” Mallory, 902 F.3d at 592–93 (quoting Daubert, 509

U.S. at 593–94). “These so-called Daubert factors, while perhaps most apt in evaluating a purely

scientific discipline, can also apply in evaluating non-scientific fields that are ‘technical’ or



                                                 8
‘specialized’ in nature.” Mallory, 902 F.3d at 593 (quoting Kumho Tire, 526 U.S. at 149–53).

“But the factors are not mandatory in every case.” Mallory, 902 F.3d at 593 (quoting Kumho Tire,

526 U.S. at 150–51). “The questions of what factors to apply and what conclusion to draw about

an expert’s reliability are entrusted to the district court’s discretion.” Mallory, 902 F.3d at 593

(quoting Kumho Tire, 526 U.S. at 152–53).

       Some of these factors are relevant to determining the reliability of Ms. Peterman’s opinion

in this case. Here, Ms. Peterman opined that Defendant “Dollar Tree’s use of this type of display

hook was opposite to the accepted practices for safe retail design and was unreasonably dangerous

to children in their store.” (Doc. 80-1 at 9–11). In formulating that opinion, the Court would have

expected Ms. Peterman to do so consistent with established standards that are generally accepted

within her field of expertise. See Mallory, 902 F.3d at 592–93. For example, to support her

opinion, she could have conducted interviews; taken relevant measurements; researched,

inspected, and tested the display hook at issue; or reconstructed the display wall at issue and

recreated the accident. But Ms. Peterman did none of that here. See Anderson v. Home Depot

U.S.A., Inc., No. GJH-14-2615, 2017 WL 2189508, at *5 (D. Md. May 16, 2017) (finding a retail

safety expert’s testimony to be unreliable because he “reviewed no evidence of the condition of

the shelves prior to the accident”; “never visited the Home Depot store where the accident

occurred”; “conducted no interviews”; “took no measurements of anything related to the accident”;

“did no research about any of the ClosetMaid products at issue”; “did not inspect any of the

products involved in the accident”; “performed no tests”; and “did not reconstruct the display shelf

or recreate the accident.”).

       Instead, Ms. Peterman reviewed a number of publications related to child safety that, in her

opinion, indicate that the use of display hooks like the one that injured Austin is generally



                                                 9
dangerous to children. (Doc. 80-1 at 9–11). But the Court has “found no indication in the record

that other experts in the industry use” Ms. Peterman’s principles and methods to support similar

opinions. Kumho Tire, 526 U.S. at 157. Nor do Plaintiffs “refer to any articles or papers that

validate” Ms. Peterman’s approach in similar circumstances. Id. As a result, her “report reads

more like a research paper than an expert report because [s]he cites to secondary sources and then

improperly reaches legal conclusions about this case.” Pickens v. Wal-Mart Stores E., LP, No.

3:14-CV-318-CAN, 2015 WL 4997064, at *4 (N.D. Ind. Aug. 20, 2015).

       Based on its review of the record, the Court is left to question whether Ms. Peterman’s

approach was designed to reach a specific conclusion for purposes of this litigation. Because that

conclusion is inconsistent with Rule 702(c)’s and Daubert’s requirement that expert testimony be

based on reliable principles and methods, the Court will exclude her testimony accordingly.

III.   DEFENDANT DOLLAR TREE’S MOTION FOR SUMMARY JUDGMENT (Doc.
       61)

       In light of the Court’s ruling on Plaintiffs’ Motion to Exclude Opinion of Plaintiffs’ Expert,

Catherine Peterman (Doc. 82), additional briefing would be useful to assist the Court in resolving

Defendant Dollar Tree’s Motion for Summary Judgment. Specifically, the parties are ordered to

address the following two issues: (1) whether Plaintiff is required to present expert testimony in

support of its negligence claim to survive summary judgment, and (2) assuming no expert

testimony is required, whether there is sufficient evidence remaining in the record to establish that

the Hilliard Dollar Tree was not maintained in a reasonably safe condition at the time of Austin’s

injury. Plaintiffs shall file a brief addressing these issues on or before September 27, 2019.

Defendant Dollar Tree shall file a response within ten days of Plaintiffs’ brief being filed.




                                                 10
IV.      CONCLUSION

         For the foregoing reasons, Plaintiffs’ Motion to Exclude Opinion of Plaintiffs’ Expert,

Catherine Peterman (Doc. 82) is GRANTED. The parties shall submit supplemental briefing on

Defendant Dollar Tree’s Motion for Summary Judgment consistent with the Court’s directions

above.

         IT IS SO ORDERED.


Date: September 12, 2019                            /s/ Kimberly A. Jolson
                                                    KIMBERLY A. JOLSON
                                                    UNITED STATES MAGISTRATE JUDGE




                                               11
